Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8 March 2021 has been entered. Claims 1-5, 9, and 11-14 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 8 December 2020.
The examiner further notes that the Applicant’s page and line numbers in the amendments to the specification filed 8 March 2021 are relative to the replacement specification filed 6 September 2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities: In claim 1 at the third to last line in the phrase “and the substrate has”, the recitation of “the substrate has” should be deleted. The word “and” in the recitation signifies that the final two lines of the claim are already modified by the earlier recitation of “a substrate having” at the second line of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,720,918 to Curry et al. in view of US Pub. No. 2015/0328789 A1 to Skrobis et al.
In general, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip, where a substrate of the razor blade is of “typical, or average shape” (see col. 1, lines 29-30), and where the substrate cross-section shown in Fig. 1 has “typical values for dimensions and angles shown” (see col. 1, lines 50-51). Regarding Curry’s disclosure of various thicknesses at different distances from a substrate tip, Curry discloses a thickness of 100 micrometers at a distance of 425 micrometers from the substrate tip (see Fig. 1, where the distance of 425 micrometers from the substrate tip is the sum of the illustrated distances of 25 micrometers, 150 micrometers, and 250 micrometers), along with a first included angle of 12° between 425 and 175 micrometers from the substrate tip and a second included angle of 14° between 175 and 25 micrometers from the substrate tip. Applying conventional geometric calculations to the razor blade shown in Fig. 1 of Curry, and noting that an included angle of 12° means that each of the two sides of the substrate tip becomes narrower at an angle of 6°, the formula T = 100 – 2*(425 – D)*tan(6°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 175 micrometers and 425 micrometers. Similarly, the formula T = 47.45 – 2*(175 – D)* tan(7°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 25 micrometers and 175 micrometers (where 47.45 micrometers is the thickness at 175 micrometers from the substrate tip calculated using the earlier described formula) relative to Fig. 1 of Curry. These calculations provide the following values for the razor blade of Fig. 1 of Curry:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Turning to the features recited in claim 1, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and the substrate has a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above).  
Regarding claim 9, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 61.00 micrometers and 66.00 micrometers measured at a distance of 250 micrometers from the substrate tip (see the thickness of 63.21 micrometers in the chart above).  
Regarding claim 11, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 80.00 micrometers and 86.00 micrometers measured at a distance of 350 micrometers from the substrate tip (see the thickness of 84.23 micrometers in the chart above).  
Further, Curry teaches that the first 50 micrometers from the substrate tip back is regarding as being the most important from the cutting point of view (see col. 2, lines 16-19). 
claim 1. Curry in Fig. 1 also fails to disclose that the substrate has a thickness of between 9.00 micrometers and 10.50 micrometers measured at a distance of 30 micrometers from the substrate tip as required by claim 5. Finally, Curry, at least in the embodiment of Fig. 1, fails to disclose that the razor blade further comprises at least one coating layer as recited in claim 2, that the at least one coating layer has an overall thickness of 10 nm to 500 nm as recited in claim 3, that the at least one coating layer has an overall thickness of 100nm to 400nm as recited in claim 4, and that the at least one coating layer includes a soft coating and a hard coating, wherein the hard coating includes an interlayer, the interlayer being located adjacent the substrate, and the hard coating having an overcoat layer, the overcoat layer being located adjacent the soft coating as recited in claim 12.
First regarding substrate thicknesses, Skrobis teaches providing the first 40 micrometers from a substrate tip of a razor blade substrate with a cross-sectional shape defined by the equation w = adn, where w is the thickness of the substrate at a distance d from the tip of the substrate, and where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80 (see the Abstract and Fig. 2). Skrobis teaches that the shape of a substrate of a razor blade at the tip of the substrate provides a balance between edge strength and low cutting force or sharpness (see paragraph 26), and Skrobis teaches that providing the substrate in a region of the tip with the cross-sectional shape defined  w = adn provides improved edge attributes such as strength, durability, and cutting performance (paragraph 27). The chart below illustrates the range of thickness values resulting from Skrobis’ equation for the first 40 micrometers from the substrate tip (the examiner will discuss the distance at 50 micrometers from the tip hereinafter). The range of values at each distance up to and including 40 micrometers from the substrate tip as taught by Skrobis overlap with the ranges of values recited in present claims 1 and 5 for distances of 5, 20, 30, and 40 micrometers. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the substrate of Fig. 1 of Curry with a cross-sectional shape over its first 40 micrometers from the substrate tip with a shape defined by the equation w = adn, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, in view of the teachings of Skrobis. This modification is advantageous because providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance. This modification provides a prima facie case of obviousness for thickness values at each distance up to and including 40 micrometers from the substrate tip in accordance with MPEP 2144.05, which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” The range of substrate thickness values provided by Curry, as modified, overlaps with the claimed ranges for all distance values up to and including 40 micrometers. Still further, the selection of the particular thickness values at each distance up to and including 40 micrometers from the substrate tip is a result-effective variable that achieves a recognized result of balancing edge strength and reducing cutting force, in view of Skrobis’ explicit teaching of this balance at paragraph 26. 
Turning to the recitation in claim 1 that the substrate has a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, Curry discloses a thickness of 16.75 micrometers at a distance of 50 micrometers from the substrate tip. Skrobis’s teachings, on the other hand, suggest a range of thickness of slightly less than 10.71 to slightly less than 14.31 micrometers at a distance of 50 micrometers from the substrate tip1. Curry, as modified, provides a prima facie case of obviousness for the thickness of the substrate being between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip. Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from the substrate tip that extends from below the recited range to above the recited range, such that the references taken together suggest a range of thickness values at 50 micrometers from the tip that 
Second, regarding the at least one coating, Skrobis teaches that the razor blade further comprises at least one coating layer 54/56/58/52 (see Fig. 4 and paragraph 39) [claim 2]; that the at least one coating layer has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 3]; that the at least one coating layer has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 4]; and that the at least one coating layer 54/56/58/52 includes a soft coating 52 and a hard coating 54/56/58 (see Fig. 4), wherein the hard coating 54/56/58 includes an interlayer 54, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the hard coating 54/56/58 having an overcoat layer 58, the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4 and 42) [claim 12]. Skrobis teaches that providing the hard coating is advantageous in order to improve strength, corrosion resistance, and shaving ability (paragraph 41) and that providing the soft coating is advantageous in order to reduce 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Curry with the coating layers taught by Skrobis. This modification is advantageous because it improves strength, reduces corrosion, and improves shaving ability, while also reducing friction. Moreover, the layers include the interlayer and overcoat layer that are advantageous facilitate bonding of the hard and soft layers.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claim 13, Curry, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Curry, as modified, discloses its razor blade in isolation. As a result, Curry, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head according to claim 13 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide a device for holding multiple blades and allowing a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
.
Response to Arguments
First, regarding the objection to the specification, the Applicant asserts at pages 7-8 that the specification has been amended for clarification, and the Applicant notes that Figs. 8A and other show the distance ‘X’ as being measured from the hard coating tip 14’ (as opposed to the tip 14). This argument is persuasive in view of figures showing the distance being measured from tip 14’, and the objection is withdrawn. 
Regarding the rejection of claim 1 as being anticipated by Skrobis as set forth in the Non-Final Office Action mailed 8 December 2020, the Applicant asserts at page 9 of the Remarks that Skrobis fails to disclose the exact thickness dimensions set forth in claims 6, 7, and 8 that are now incorporated into claim 1. The Applicant further asserts at page 9 of the Remarks that Curry only contemplates distances of up to 100 micrometers from the tip, citing Curry at col. 4, lines 58-61. Still further, the Applicant beginning at page 10 of the Remarks asserts that the thicknesses beginning at 100 micrometers from the tip are critical.
First, the Applicant’s arguments against Skrobis are moot in view of the present rejection, which does not rely on Skrobis for any thickness teaching at a distance beyond 50 micrometers from the substrate tip. Second, the Applicant’s arguments against Curry are not persuasive because the relative to the prior art range. MPEP 716.02(b) states that, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.” However, the Applicant provides no such evidence because the Applicant does not compare the inventive blade to a blade as disclosed by Curry as modified by Skrobis. Therefore, the Applicant’s arguments are not persuasive against Curry, as modified, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Skrobis teaches that its equation w = adn describes the thickness of the substrate at distances up to 40 micrometers from the substrate tip (see the Abstract and Fig. 2), and then Skrobis teaches providing the substrate with facets each having an angle of less than 7 degrees (see the Abstract). In the chart of Skrobis’s thickness values provided above, the thicknesses listed at 50 micrometers from the tip are calculated using the equation T50 = T40 + 2*(D – 40)*tan(7°), where T50 is the thickness at 50 micrometers from the substrate tip, T40 is the thickness at 40 micrometers from the substrate tip (calculated using the equation w = adn as previously explained), and D is the distance from the substrate tip such that D – 40 describes the distance that the 7 degree facets extend. The examiner includes the language “slightly less than” when describing Skrobis’s range because the thickness calculations use facet angles of 7 degrees, whereas Skrobis teaches that the facets are “less than 7 degrees”. Thus, the examiner acknowledges that the actual thickness values at a distance of 50 micrometers from the substrate tip as suggested by Skrobis would be slightly less than the values in the chart. However, Curry’s substrate has facets at angles of 7 degrees each in the region following Curry’s substrate tip (see Fig. 1), and therefore the use of 7 degrees in the equation both approximates Skrobis’s teachings and matches Curry’s facet angles.